Exhibit 5.3 November 18, 2015 LIN Television Corporation 333 East Franklin Street Richmond, VA 23219 RE: Registration Statement on Form S-4 / $400,000,000 Aggregate Principal Amount of 5.875% Senior Notes due 2022 Ladies and Gentlemen: In my capacity as General Counsel (and not in my personal capacity) of Media General, Inc., a Virginia corporation (“ Parent ”) and sole shareholder of LIN Television Corporation, a Delaware corporation (the “ Issuer ”), I have acted as counsel for (i) Blockdot, Inc., a Texas corporation (“ Blockdot ”), (ii)Dedicated Media, Inc., a California corporation (“ Dedicated Media ”), (iii)Professional Communications Systems, Inc., a Florida corporation (“
